Name: Commission Regulation (EC) No 1527/2000 of 13 July 2000 amending Annex I to Council Regulation (EC) No 2038/1999 on the common organisation of the markets in the sugar sector
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  agricultural policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32000R1527Commission Regulation (EC) No 1527/2000 of 13 July 2000 amending Annex I to Council Regulation (EC) No 2038/1999 on the common organisation of the markets in the sugar sector Official Journal L 175 , 14/07/2000 P. 0059 - 0063Commission Regulation (EC) No 1527/2000of 13 July 2000amending Annex I to Council Regulation (EC) No 2038/1999 on the common organisation of the markets in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), and in particular Article 18(15) thereof,Whereas:(1) Article 8 of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(2), as last amended by Commission Regulation (EC) No 2491/98(3), provides that on exportation of the goods, the agricultural products which have been used may qualify for refunds established pursuant to the regulations on the common organisation of the market in the sectors concerned.(2) Article 18 of Regulation (EC) No 2038/1999 provides for refunds on certain products covered by the Regulation if they are exported in the form of goods listed in Annex I thereto.(3) In view of the Community's commitments under the World Trade Organisation (WTO) Agreement on Agriculture(4) and budget availabilities, and in view of anticipated developments in agricultural prices in the Community and on the world market and in exports of agricultural products in the form of goods not listed in Annex I to the Treaty, the possibility of granting export refunds on agricultural products in the form of goods in which they may be incorporated should be restricted.(4) As a result, the list of goods in Annex I to Regulation (EC) No 2038/1999 should be amended.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 2038/1999 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall not apply to refund certificates issued before the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 318, 20.12.1993, p. 18.(3) OJ L 309, 19.11.1998, p. 28.(4) OJ L 336, 23.12.1994, p. 22.ANNEX"ANNEX I>TABLE>"